Exhibit 10.1

[gixwwxprwjpw000001.jpg]

 

March 26, 2020

 

 

J. Kendall Huber

Executive Vice President, General Counsel

& Assistant Secretary

The Hanover Insurance Group, Inc.

440 Lincoln Street

Worcester, MA 01653

 

Dear Jay:

 

Let me first express, both personally and on behalf of the Board of Directors
and the entire organization, our profound gratitude for all you have done for
The Hanover.  While we look forward to the future under new leadership in the
OGC, we will greatly miss your commitment, passion, sober and thoughtful
counsel, professionalism, and strategic insight.  You were a constant and
steadying force during our incredible transformation over the past twenty
years.  Indeed, you helped to guide us through many challenges faced by our
company, including the time period when we were without a CEO, through Hurricane
Katrina, the financial crisis in 2008 and 2009, and of course the transformative
purchase and sale of Chaucer.

 

We appreciate that you are willing to make your experience and expertise
available as we transition to our new General Counsel.  Dennis is very pleased
to know that he will be able to consult with you as he assumes his new
responsibilities.  

 

As previously agreed, you will continue in your current position as Executive
Vice President, General Counsel & Assistant Secretary of The Hanover until
Dennis assumes such responsibilities.  This is anticipated to occur on April 1,
2020, at which point your responsibilities in those roles will immediately cease
and your employment with The Hanover shall terminate.  Accordingly, your last
day of employment will be April 1, 2020.  However, as of such date and through
July 31, 2020, you have agreed to remain available to the Company as an
independent contractor, on a limited, part-time basis, in an advisory role as
needed.  In this capacity, your responsibilities will include providing advice
and assistance to the Partner Group, as well as rendering such other services as
may be requested from time to time by the Board of Directors.

 

In consideration of your agreement to provide such services, you will be paid a
consulting fee of $37,500 per calendar month, beginning April 1, 2020.



 

--------------------------------------------------------------------------------

 

 



I am glad that we have agreed to a mutually beneficial transition plan.  We look
forward to our continuing partnership and wish you a long and healthy
retirement.

 

Sincerely,

 

/s/ John C. Roche

John C. Roche

President and Chief Executive Officer

 

 

ACKNOWLEDGED AND AGREED:

 

/s/ J. Kendall Huber

J. Kendall Huber

March 26, 2020

 

 

 